OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The police did not violate the defendant’s right to counsel under the State Constitution by obtaining the statement after the victim had signed a felony complaint. Although the right to counsel attaches once the criminal action has been commenced (People v Blake, 35 NY2d 331; People v Settles, 46 NY2d 154) that stage had not been reached in this case. As we noted in People v Samuels (49 NY2d 218), in this State the criminal action commences with the filing of the accusatory instrument, including the felony complaint (CPL 1.20 [1], [8], [17]). Thus in the case now before us when the accusatory instrument had been signed but had not been filed in court, no criminal action had been commenced and the defendant’s right to counsel had not attached at the time of the questioning.
*1049We have considered the defendant’s other arguments and find them to be without merit.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander concur.
Order affirmed in a memorandum.